 In theMatter ofBREWER & BREWER SONS,INC.,EMPLOYERandLAWRENCE STRATTON,VIRGIL DAVIS, JOE STANLEY,PETITIONERSandLOCAL UNION 143, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,.CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,UNIONCase No. 9-RD-36.-Decided July 27,1919DECISIONANDORDERUpon a petition duly filed, a hearing was held before William A.McGowan, a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer, an Ohio corporation, with offices at Chillicothe,Ohio, is engaged in the processing and sale of sand, gravel, asphalt,and ready-mixed concrete; it also sells building supplies, and main-tains a road construction department,2 the activities of whichare con-fined to asphalt surfacing.The Employer uses some of the materials'which it processes in its own road building operations.In 1948, the Employer derived a gross income of approximately$1,000,000 (including interdepartmental transfers amounting to about$200,000) from its sales of processed materials and building suppliesand from its road construction operations.The Employer processed1United ConstructionWorkers, affiliatedwith the UnitedMineworkers of America,moved to intervene at the hearing.As this labor organization is not in compliance withthe filing requirements of Section9 of the Actand has no contractual relationship withtheEmployer,the hearing officer correctly denied the motion.Matter of SchutteAKeeningCompany,79 N. L. R. B. 599.2The Employer operates three separate processing plants, all near Chillicothe : onefor processing sand and gravel,another for processing asphalt, and a third for processingready-mixed concrete.These, withits building supply department,which is located atChillicothe,and its road construction department,which operates within a radius ofapproximately 30 miles fromChillicothe,constitute the five separate internal divisionsof the Employer'sbusiness.85 N. L.R. B., No. 09.387857829-50-vol. 85-26 388DECISIONS OF NATIONALLABOR RELATIONS BOARDno materials, made no sales, and carried on no road construction oper-ations outside Ohio.In 1948, the Employer made purchases of approximately $500,000, ofwhich approximately $50,000 represents the purchase price of liquidasphalt shipped to the Employer from out-of-State points, and ofwhich. about $100,000 represents the purchase price of trucks and ve-hicles bought from dealers in Ohio but manufactured outside thatState.In 1948, the Employer also conducted road building operations, con-sisting of asphalt surfacing, on main highways in Ohio, connectingOhio with other States.These highways include U. S. 23, U. S. 35,and U. S. 50, part of the Federal-aid system of highways.This workwas paid for by the State and by its political subdivisions 3The Petitioners contend, and the Employer and the Union deny, thatthe Employer is engaged in commerce within the meaning of the Act.Although we do not find that the Employer's operations are whollyunrelated to commerce, we believe that the assertion of jurisdiction inthis case would not effectuate the policies of the Act.We shall there-fore dismissthe petition .4ORDERUpon the basis of the foregoing findings of fact, and upon the en-tire record in this case, the National Labor Relations Board herebyorders that the petition for decertification of representatives of em-ployees of Brewer & Brewer Sons, Inc., filed herein by Lawrence Strat-ton, Virgil Davis, and Joe Stanley, be, and it hereby is, dismissed.3The record does not disclose the proportion which such activities bear to the Employer'stotal business.4Matter of Makins Sand & Gravel Co., Inc.,85 N. L.R. B. 21.3, and cases therein cited.In view of the substantial out-of-State in-flow of liquid asphalt($50,000)which is oneof the products sold by the Employer,Member Murdockwould assert jurisdiction here con-sistent with the views expressed in his dissent in theMakins Sand and Gravelcase.More-over, he is not disposed wholly to disregard the work of resurfacing U. S. highways asaffecting interstate commerce,although it would not be necessary to rely also on thatactivity to take jurisdiction.He feels bound by the decision of the majority in theMakinsSand andGravelcase(which had an even larger inflow of materials for resale)however,and therefore joins in this decision.